Citation Nr: 1512437	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran had service as a special Philippine Scout from September 1946 to April 1949.  He died on August [redacted], 2009.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  

In September 2009, the appellant filed a claim of service connection for the cause of the Veteran's death.  In rating decisions dated in December 2009 and February 2010, the claim was denied.  In April 2010, the appellant submitted a letter requesting clarification as to why she was not entitled to DIC benefits.  A response letter was sent in May 2010 explaining why entitlement was denied.  In February 2011, the appellant submitted a letter inquiring as to the status of her claim.  In March 2011, the RO responded explaining that the claim had been denied on February 5, 2010, and providing information on how to reopen the claim.  In August 2011, the appellant submitted a letter indicating her desire to reopen the previously denied claim.  


FINDINGS OF FACT

1.  By rating decisions dated in December 2009 and February 2010, claims of service connection for the cause of the Veteran's death were denied; the appellant did not appeal those denials.  

2.  Since the February 2010 denial, no evidence was received that raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence to reopen a claim of service connection for the cause of the Veteran's death has not been received. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim of service connection for the cause of the Veteran's death, the VCAA notice must include (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007).

Further, in applications to reopen previously denied claims by the submission of new and material evidence, VA must notify a claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  The notice must also define "new and material evidence."  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the appellant was notified in an August 2011 letter of the bases upon which the earlier claims were denied as well as what would be necessary to substantiate the elements required for a grant of benefits, and also defined new and material evidence.  The letter also gave a detailed description of the evidence and information required to substantiate a claim based on both a previously service-connected condition and a condition that is yet to be service connected.  

The August 2011 letter did not give a statement of the conditions for which the Veteran was already service connected at the time of his death.  Nevertheless, even if the letter did not take the form prescribed in Hupp, the defect may be cured by (1) actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Board notes that the appellant has shown actual knowledge of the Veteran's previously service connected disabilities, as she submitted a letter in September 2011 indicating that her husband was service connected and receiving compensation and pension benefits for ten years or more before his death.  Further, the Board notes that the VCAA notice provided in connection with the initial claim, a letter dated in October 2009, did in fact identify the disabilities for which the Veteran was service connected.  Accordingly, the notices were sufficient and allows for the Board to proceed to analysis of the application to reopen. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's VA examination reports, private medical records, and lay statements from the appellant and the Veteran's private physicians.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board notes that a medical opinion has not been obtained in this matter.  VA's duty to assist includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  VA must make reasonable efforts to provide a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1344, 1348 (Fed. Cir. 2008) (citation omitted). 

VA did not obtain a medical opinion with respect to the cause of death claim in this case, but the Board finds that an opinion was not necessary as the competent evidence of record does not indicate or suggest a causal connection between the Veteran's service and his cause of death.  Significantly, there is no indication of an in-service incident, illness or injury that would give rise to a later diagnosis of disability leading to death, including anemia or hepatocarcinoma.  Further, while there is one incident of stomach pain in 1948 contained in the Veteran's service treatment records, there is no evidence of a continuity of symptomatology that would indicate that the Veteran's peptic ulcers are related, particularly in light of the fact that his death certificate lists his hepatocarcinoma as the underlying cause of his peptic ulcers in 2009.  Thus, VA is under no duty to obtain a medical opinion in this case.  

II.  Analysis

In order to establish entitlement to benefits based on the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after analysis has been made of all the facts and circumstances surrounding the death of a veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including peptic ulcers and malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran died on August [redacted], 2009.  The certificate of death indicates that his immediate cause of death was severe anemia.  The antecedent cause of death was acid peptic ulcer disease and the underlying cause was hepatocellular carcinoma.  The Board notes that hepatocellular is defined as "pertaining to or affecting the hepatic cells." See Dorland's Illustrated Medical Dictionary, 846 (32nd ed. 2012). Hepatic is defined as "pertaining to the liver."  Id. at 844.

At the time of his death, the Veteran was service connected for posttraumatic brain syndrome and a right eyebrow scar.  

Evidence available in the record at the time of a February 2010 rating decision included the Veteran's service treatment record (STRs), which showed that the Veteran sustained a head injury in the line of duty in January 1947, which resulted in an eyebrow laceration and a cerebral concussion.  In December 1948, he presented with a single instance of stomach pain and vomiting.  His separation examination in April 1949 revealed no physical defects.  

In January 1967, the Veteran was granted service connection for a right eyebrow scar.  In November 1967, he was granted service connection for posttraumatic brain syndrome.  On multiple occasions, the Veteran sought a rating increase for his brain syndrome complaining of continued dizziness and headaches since leaving service.  In a September 1997 VA medical examination he was given a diagnosis of brain syndrome, post traumatic, and arteriosclerotic heart disease.  

In January 2002, he was afforded a VA examination which found he suffered from headaches, dizziness, hypertension, arthritis, and blurring of vision.  He had an oblique, non-depressed, non-adherent, and non-disfiguring scar of 1.5 inches in length on his right eyebrow.  He was given a diagnosis of chronic brain syndrome and headaches.  

A letter from the Veteran's private physician, Dr. E.R., dated January 10, 2002, stated that the Veteran had been under his treatment since 1990 due to dizziness accompanied by left-sided headaches and numbness over the area.  

Private medical records dated in June 2008 show that the Veteran presented with a chief complaint of dizziness.  In the associated examination, his abdomen was noted to be flabby, soft, and non-tender.  

A letter from Dr. E.R., dated November 4, 2009, certifies that the Veteran had been under his care since 1988 due to dizziness and headaches, with a later diagnosis of hypertension and cerebral insufficiency.  He stated that "[s]ubsequent regular check-ups were done and hypertension with accompanying dizziness was persistent prior to his death in spite of his medications."  

A letter from a private physician, Dr. J.G. asserted that from August 11, 2009, to August [redacted], 2009, the Veteran was treated in his clinic for hypertension, coronary artery disease, and hypertrophic osteoarthropathy.  

Based on the above, the appellant's claim was denied in February 2010.  She did not appeal, so the prior denial became final.  38 C.F.R. §§ 20.302, 20.1103 (2014).  Therefore, in order to reopen the prior claim, new and material evidence must be received.  38 C.F.R. § 3.156 (2014).  New and material evidence is defined as evidence not previously submitted that, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  It can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  (The law requires that the Board undertake this analysis without regard to what the RO did in its 2012 rating decision.)

New evidence includes the appellant's statements that are redundant of earlier submissions, and a letter from Dr. J.G., dated in November 2011, which confirms that the Veteran was treated in a hospital from July 31, 2009, to August 17, 2009, for hepatocarcinoma (reported as hepatoma), secondary ascites, hypoalbunomia, and coronary artery disease.  

The Board finds that this evidence is not new and material.  While it had not been previously made a part of the record and is obviously new, it does not raise a reasonable possibility of substantiating the claim.  It identifies problems the Veteran experienced leading up to his death, but does not suggest that any such problem could be traced to service or to an already service-connected disability.  In short, it does tend to prove the appellant's claim in any way beyond what was previously known.  Consequently, the Board finds that it is not new and material evidence.  The appellant's claim is therefore not reopened.  


ORDER

The application to reopen a previously denied claim of service connection for the cause of the Veteran's death is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


